Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a method for heating a material, classified in USPC 219/600; CPC: H05B6/02.
II. Claims 8-14, drawn to a molding process, classified in USPC: 219/634; CPC: B29C2043/522.
III. Claims 15-20, drawn to a system for heating a molding material, classified in USPC 219/659; CPC: B29C2035/0811.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related a process for heating a material and a process of molding. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct because they have a different mode of operation and function. For example: claim 1 does not teach of using a mold assembly to heat a molding material at first and second rates, wherein the first and second heating rates increase the temperature of the molding material and the die face to within 5 degrees Fahrenheit of the process temperature . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another materially different apparatus. For example the process as claimed can be performed by a silicon wafer apparatus wherein the silicon wafer is placed in a receptacle within a heating chamber and a susceptor heats the wafer and a gas within the chamber. Therefore the process does not require heating a molding material or that the susceptor is defined as a receptacle or that the heated gas is injected toward the molding material via a gas injector. Thus, the process of claim 1 and the system of claim 15 are patentably distinct from one another. 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and materially different apparatus or by hand. For example the process as claimed can be performed by a molding material within a receptacle defined as a susceptor and a die face. The molding material as is heated by a gas interacting with the molding material .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group II would require searching for a process to perform molding a material, which can be classified in: 219/634; CPC: B29C2043/522, while Group I would require additional searching in the area of 219/600; CPC: H05B6/02. Group III would require searching for a system to perform molding which can be classified in USPC: USPC 219/659; CPC: B29C2035/0811, while Groups I and II would require additional searching in the additional search areas described above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species
This application contains claims directed to the following patentably distinct species
Species 1, Figures 1-3
Species 2, Figure 4
Species 3, Figure 5
Species 4, Figure 6
. The species are independent or distinct because Species 2 includes a gas source in fluid communication with a primary conduit. The primary conduit is in fluid communication with a plurality of secondary conduits which are or provide a plurality of gas injectors which are in fluid communication with a plurality of nozzles. At least one heat source configured to heat the gas, wherein a first heat source that heats the primary conduit and the gas as it passes through the primary conduit, a second heat source that heats the plurality of secondary conduits and the gas as it passes through the plurality of secondary conduits or both the first heat source and the second heat source (Para. 0038-0041 of applicant’s specification). However, Species 1 depicts a gas source in fluid communication with at least one conduit where the conduit is or includes a gas injector in fluid communication with at least one nozzle. A heat source that can be a resistive or inductive heating element, that envelops/encases the conduit and in turns heat the gas flowing there through (Para. 0027 and 0029 of applicant’s specification). Species 3 includes the relationship between conventional system heating profiles and the inventive concept heating profile, while Species 1 and 2 does not disclose such a relationship.  Species 4 includes the method for heating a material, while Species 1-3 does not discloses the method steps of Species 4.
Species 1 is distinct from Species 2 in that gas heating and distribution parts of Species 1 are all included in the gas heating and distribution parts of Species 2. Furthermore Species 1-4 are distinct from each other because Species 1-2 does not include all of the components of Species 3 and 4.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no claims generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Timothy M. Hsieh on December 28, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        December 30, 2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761